Citation Nr: 0639368	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  98-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a disorder manifested 
by cryoglobulinemia with renal insufficiency (nephritis).


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

Personal hearings were conducted in October 1999 and January 
2000.

In May the Board denied service connection for 
cryoglobulinemia with renal insufficiency.  In March 2033, 
the U.S. Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded the case for compliance 
with the Veterans Claims Assistance Act (VCAA).  In February 
2004, the Board remanded the case to the RO for compliance 
with the VCAA.  In August 2004, the Board remanded the case 
for evidentiary development.

In August 2006 the Court remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).

The Board notes that there are conflicting medical opinions 
in the record.  In a January 4, 1999 letter, a VA physician, 
Chief of Administrative Medicine, reported that the veteran's 
claims file, including all the medical records and opinions 
regarding the veteran's cryoglobulinemia, had been previously 
reviewed. The VA physician opined that the veteran's 
cryoglobulinemia was not related to service.  
January 6, 1999 VA outpatient medical records state that the 
veteran's symptoms of cryoglobulinemia "probably" started 
while in service.  As there are conflicting medical opinions 
on the record, a new VA examination and medical opinion are 
required.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's current cryoglobulinemia is 
related to complaints of pain in the 
right knee, right groin and back while 
in service.  The claims folder must be 
made available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  The 
opinion of the examiner must reconcile 
the medical evidence.

2.  The AOJ must review the medical 
opinion and determine whether the 
opinion complies with the order of the 
Court, including, but not limited to a 
reconciliation of the medical evidence.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


